USCA11 Case: 19-14132      Date Filed: 08/02/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 19-14132
                   ____________________

BOBBY RICKY MADISON,
                                           Petitioner-Appellant,
versus
UNITED STATES OF AMERICA,


                                          Respondent- Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 0:16-cv-62993-DMM
                   ____________________
USCA11 Case: 19-14132         Date Filed: 08/02/2022    Page: 2 of 2




2                      Opinion of the Court                 19-14132

Before JORDAN, JILL PRYOR, and MARCUS, Circuit Judges.
PER CURIAM:
       In this appeal, Bobby Madison challenges his conviction (and
resulting 60-month consecutive sentence) on Count 3 under 18
U.S.C. § 924(c)(3)(A) based on attempted Hobbs Act robbery in vi-
olation of 18 U.S.C. § 1951(a). We held the case pending the Su-
preme Court’s decision in United States v. Taylor, 142 S. Ct. 2015,
2020–22 (2022) (holding that attempted Hobbs Act robbery is not a
crime of violence under § 924(c)(3)(A)’s force clause), and then
asked the parties to brief the impact of that decision on this appeal.
       In response, the parties have submitted a joint letter brief in
which they state (and agree on) the following. First, Taylor re-
solves this appeal in Mr. Madison’s favor. Second, the government
is expressly waiving procedural default as a defense to Mr. Madi-
son’s challenge to his § 924(c)(3)(A) conviction and sentence.
Third, in light of Taylor, this court should vacate Mr. Madison’s
conviction and 60-month consecutive sentence.
       Given the government’s waiver of procedural default, we
agree with the parties that Taylor governs. We therefore vacate
Mr. Madison’s Count 3 conviction and consecutive 60-month sen-
tence, and remand to the district court for entry of a new judgment.
      VACATED and REMANDED.